WILSON, J.
The complaint and the examination of the complainant show the following facts: On May 18, 1891, the complainant was delivered of a bastard child, of which she alleges the defendant is the father; on December 30, 1891, she was married to one Shanahan, who is still living, and from whom she has not been divorced ; on February 27, 1893, she made complaint against the defendant before E. J. Tyrrell, a justice of the peace. The defendant moves to dismiss the proceedings, because the complainant, at the time she made the complaint, was not an unmarried woman.
Section 5614 of the Revised Statutes provides: “When an unmarried woman, who has been delivered of, or is, pregnant with a bastard child, makes complaint thereof,” etc. By the language of the statute the delivery and the pregnancy, as well as the making of complaint, are predicated of an unmarried woman. 30 Ohio St. 628. The uniform-construction of the statute has been that it limits complaints under it to unmarried women. T&e complaint must show on its face that it is made by an unmarried woman. Wright’s Reports, 564, 8 Ohio, 317. “The statute authorizes the complaint to be made either during pregnacy or after delivery. If made during pregnancy, it is certain that the pregnancy alleged must be that of an unmarried woman, and if not made till after delivery, it is equally certain that the complainant in this case must still continue tobe unmarried.” 30 Ohio St. 628. As the complainant in this case was not an unmarried woman at the time she made her complaint against the defendant, the morion to dismiss will be granted.